Case 2:18-cv-03133-HB Document 8 Filed 12/04/18 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

Plaintiff,
Vv.
Case No. 2:18-cv-03133-HB

HEI HOTELS L.L.C.,
a Delaware Limited Liability Company,

Defendant.

 

STIPULATION FOR DISMISSAL WITH PREJUDICE

Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move
to dismiss this action with prejudice, a resolution of all matters in dispute having been made

pursuant to a Settlement Agreement executed between the parties.

DATED: November 30, 2018 Respectfully submitted,

ATTORNEY, SF Oe RPLAINTIFF:

Alin Oty rll

ATTORNEYS FOR DEFENDANT:

 

 

/ t - Lif os Jes
Tawrente A. Fuller, Esq. ( yA. CVE
Fuller, Fuller & Associates, P.A. Eric J. Janson, Esq.
12000 Biscayne Blvd., Suite 502 Seyfarth Shaw LLP
North Miami, FL 33181 975 FSt NW.

305-891-5199

[fuller@fullerfuller.com Washington, DC 20004

Telephone: (202) 463-2400

David S. Dessen Facsimile: (202) 641-9256
Dessen Moses & Rossitto ejanson@seyfarth.com
600 Easton Road

Willow Grove, PA 19090
215-658-1400
ddessen@dms-lawyer.com
